DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to change an angle between the first fin and a second fin”. It is unclear if “a second fin” is referring to “the second fin” or a different fin.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US 20160311545 A1).
For claim 1, Parks discloses an aircraft (100), comprising: a fuselage (102); a tail (104) comprising:
an extension member (panel 301 and boom 104) rotatably coupled to the fuselage (Fig. 3, rotation about 303), the extension member coupled at an aft of the fuselage (Fig. 3); and 
a first fin and a second fin (fins of tail, labeled as 201 and 202 on right boom in Fig. 2);
a tail actuator (the tail pivots and therefore there must be an actuator to perform said pivoting) coupled to the fuselage and the tail, the tail actuator to transition the tail between an extended position (Fig. 1 is considered an extended position as the tail fin is extended in the vertical direction from being flat with the main body 102) and a retracted position (Fig. 2 is a retracted position in which the tail is flat with the main body); and
a fin actuator (Para 0044, “The first tail panel 201 and the second tail panel 202 may be independently controlled”, and therefore there must be actuators) to cause the first fin and the second rotate about axis 303).
For claim 2, Parks discloses the aircraft of claim 1, wherein the tail comprises a v-tail (Fig. 3 shows v-shape).  
For claim 4, Parks discloses the aircraft of claim 2, wherein the first fin and the second fin form a V-shape, and wherein, at one setting of the fin actuator, the angle between the first fin and the second fin is approximately 45 degrees (Fig. 3, at a setting between Fig. 1 and 2).
For claim 9, Parks discloses an aircraft of claim 1, further comprising a control system coupled to the tail actuator, wherein the control system is to cause the tail actuator to transition the tail between the extended position and the retracted position (Para 0046, “further comprise a control system operable to control the various functions of the solar-powered aircraft”).
For claim 10, Parks discloses the aircraft of claim 9, wherein the control system is to cause the tail actuator to transition the tail between the extended position and the retracted position when the aircraft is in a vertical lift orientation (Para 0063, “may be configured to hover or otherwise achieve a vertical takeoff and/or landing maneuver”).
For claim 11, Parks discloses the aircraft of claim 1, wherein the first fin and the second fin form a V-shape (Fig. 3).
For claim 12, Parks discloses the aircraft of claim 1, wherein the angle between the first fin and the second fin is to vary between 30 degrees and 80 degrees as the fin actuator causes the first fin and the second fin to rotate about the axis extending longitudinally through the extension member (Figs. 1 to 2 show angles between 0 and 90 degrees which encapsulates the claimed range).
For claim 15, Parks discloses the aircraft of claim 1, wherein the aircraft comprises a vertical takeoff and landing vehicle ("VTOL") (Para 0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Oldroyd et al (US 10442522 B2).
For claim 5, Parks discloses the aircraft of claim 1, further comprising: wings (outer wing sections 103) coupled to the fuselage and extending away from the fuselage; and tail booms (outer booms 104) coupled to the fuselage via the wings, wherein the tail booms extend behind the fuselage by a first distance, and wherein the tail extends a second distance behind the fuselage when the tail is in the retracted position (Fig. 2), but fails to teach the second distance being less than the first distance.
However, Oldroyd teaches an aircraft (Fig. 4B) in which a tail (46) is both rotatable (Fig. 4A) and able to extend and retract (Fig. 4B) such that the tail extends a distance less than a distance of tail booms on the aircraft (Fig. 1, other tail booms).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Parks by having the tail be extendable and retractable as disclosed by Oldroyd. One of ordinary skill in the art would have been motivated to Oldroyd, Col 10, lines 53-54).
For claim 6, Parks as modified discloses the aircraft of claim 5, wherein the tail extends a third distance behind the fuselage when the tail is in the extended position, the third distance being greater than the first distance (as modified by Oldroyd, the tail is able to extend in length to be longer than the tail booms).

Claim(s) 1-4, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchnik (US 3881671 A) in view of Kooiman (US 20180079486 A1).
For claim 1, Bouchnik discloses an aircraft (Figs. 10a-c’), comprising: a fuselage (2); a tail (42) comprising:
an extension member (Fig. 10b, member connected to pivot 44 and connected between V-fins) rotatably coupled to the fuselage (at pivot 44), the extension member coupled at an aft of the fuselage (Fig. 10b); and 
a first fin and a second fin (fins 42 of V-tail);
a tail actuator coupled to the fuselage and the tail, the tail actuator to transition the tail between an extended position and a retracted position (the tail pivots about axis 44 during flight and therefore there must be an actuator to perform said pivoting); and
Bouchnik fails to disclose a fin actuator to cause the first fin and the second fin to rotate about an axis extending longitudinally through the extension member to change an angle between the first fin and a second fin.
However, Kooiman teaches an aircraft with a tail (Fig. 1B-1C) comprising a first (16a) and second fin (16b) and a fin actuator (Para 0022, “actuators operating to transition the various components of aircraft 10”) which causes the fins to rotate about an axis extending longitudinally through the from Fig. 1B-1C, both have rotated about the extension member 12) to change an angle between the first fin and a second fin (angle between 16a and 16b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bouchnik by having the fins of the V-tail be rotatable as disclosed by Kooiman. One of ordinary skill in the art would have been motivated to make this modification to be able to lower the fins of the V-tail – which are the tallest part of the structure – to decrease the height of the aircraft in order to fit through a hangar door or other structure, without needing to completely fold the aircraft away, and to provide for the desired control authority in both pitch and yaw depending on the aircraft dynamics and flight characteristics.
For claim 2, Bouchnik as modified discloses the aircraft of claim 1, wherein the tail comprises a v-tail (Fig. 10c shows v-shape).  
For claim 3, Bouchnik as modified discloses the aircraft of claim 2, wherein the v-tail includes the first fin and the second fin that form a V-shape, and wherein a portion of the fuselage is located between a first fin and a second fin when the tail is in the retracted position (Col 3, lines 33-34, “In FIG. 10a, the V-tail is folded against the cabin section”, with a portion of the fuselage between the fins). 
For claim 4, Bouchnik as modified discloses the aircraft of claim 2, wherein the first fin and the second fin form a V-shape, but does not disclose what the angle is between the first and second fin.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle be 45 degrees to provide adequate control authority in both pitch and yaw, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 7, Bouchnik as modified discloses the aircraft of claim 1, wherein the tail extends along a trailing edge of the fuselage and extends for an entirety of a length of the trailing edge when the 10a, the tail extends along the entirety of trailing edge located at pivot 44).
For claim 11, Bouchnik as modified discloses the aircraft of claim 1, wherein the first fin and the second fin form a V-shape (Fig. 10c).
For claim 12, Bouchnik as modified discloses the aircraft of claim 1, wherein the angle between the first fin and the second fin is to vary as the fin actuator causes the first fin and the second fin to rotate about the axis extending longitudinally through the extension member (Kooiman, Figs. 1B-1C).
Bouchnik as modified does not teach a specific range between the fins in which they can rotate. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle between the first fin and second fin vary between 30 degrees and 80 degrees to provide the desired control authority in pitch and yaw, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 13, Bouchnik as modified discloses the aircraft of claim 1, wherein the fin actuator is to cause the first fin and the second fin to rotate against the fuselage when the tail is in the retracted position (Fig. 10a, fins 42 rotated against fuselage).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchnik in view of Kooiman, as applied above, further in view of Bunting (US 20170190412 A1).
Re claim 9, Bouchnik discloses the aircraft of claim 1, but a control system coupled to the tail actuator is not explicitly disclosed.
However, Bunting teaches a control system (Fig. 2, Para 0033) coupled to a tail actuator, wherein the control system is to cause the tail actuator to transition the tail between the extended Para 0033, “Directives provided by vehicle controls 214 may include navigating tail-sitter aircraft 100 including extending or retracting tail assemblies 106, 108”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bouchnik as modified by having a control system to control the actuating of the tail actuator as disclosed by Bunting. One of ordinary skill in the art would have been motivated to make this modification to be able to selectively control when the actuator extends or retracts the tail.
For claim 10, Bouchnik as modified discloses the aircraft of claim 9, wherein the control system is to cause the tail actuator to transition the tail between the extended position and the retracted position when the aircraft is in a vertical lift orientation (Fig. 10b’-10c’ – aircraft is in a vertical lift orientation as it creates lift in a vertical direction with the wings).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchnik and Kooiman, as applied above, further in view of Alley (US 9545991 B1).
Re claim 14, Bouchnik as modified discloses the aircraft of claim 1, but fails to disclose an antenna extending from the fuselage, wherein the antenna is located between the fuselage and the tail when the tail is in the retracted position.
However, Alley discloses the aircraft of claim 1, further comprising an antenna (Fig. 7, 705 on top of fuselage) extending from the fuselage (106), wherein the antenna is located between the fuselage and the tail when the tail is in the retracted position (Fig 7, dotted line, Col 11, lines 13-15, “For example, antenna 705 may be configured to deploy out from the fuselage (e.g., via a spring) on a hinge”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bunting by having an antenna .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/COLIN ZOHOORI/Examiner, Art Unit 3642                              

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642